Order entered July 18, 1939, so far as appealed from, unanimously modified by providing that the examination of the defendant before trial be completed within a certain fixed period and that the bill of particulars be served within twenty days after completion thereof, and by further providing that *957if plaintiffs are without knowledge as to any of the particulars demanded they shall so state under oath in lieu of giving such particulars, and as so modified affirmed; order entered September 22,1939, unanimously affirmed; with ten dollars costs and disbursements to the respondents. No opinion. Present —- Martin, P. J., O’Malley, Townley, Cohn and Callahan, JJ.